Citation Nr: 0735122	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  96-40 118	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.

2.  Entitlement to service connection for a disability 
manifested by loss of equilibrium.



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from August 1970 to 
October 1971. 

As a preliminary matter, the Board notes that the veteran's 
representative, in correspondence dated September 12, 2007, 
submitted a motion to withdraw as the veteran's 
representative, citing an inability of client and attorney to 
agree on how to proceed in the instant appeal.  Mr. Kendall's 
motion to withdraw was received after the case was certified 
to the Board.  There has been no response from the veteran, 
either to object to Mr. Kendall's withdrawal or to appoint 
another representative.  After the agency of original 
jurisdiction (AOJ) has certified an appeal to the Board, a 
representative may not withdraw services as representative in 
the appeal unless good cause is shown.  38 C.F.R. § 20.608(b) 
(2007).  Here, the Board finds that Mr. Kendall has shown 
good cause to withdraw his services.  The veteran has been 
given opportunity to respond, but has not done so.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's claim for an 
increased (compensable) rating for left ear hearing loss, and 
a January 1996 rating decision that denied service connection 
for a disability manifested by loss of equilibrium.  After a 
lengthy procedural history that need not be recounted here, 
in April 2003 the Board issued a decision denying the 
veteran's claims for loss of equilibrium and an increased 
(compensable) rating for left ear hearing loss.  The veteran 
then appealed the April 2003 decision to the Court, citing a 
lack of compliance with the Board's earlier remand in August 
2001, and a lack of notice in contravention of 38 U.S.C.A. § 
5103(a).  In May 2005 the Court remanded the case to the 
Board for readjudication.  

As a consequence, the Board again remanded in May 2006, 
ordering the RO to request that the veteran identify any 
health care providers who have treated him for hearing loss 
or disequilibrium since April 2002, and to obtain post-
October 2001 VA treatment records.  The RO was also asked to 
have a previous VA examiner clearly state whether or not 
there is a connection between the veteran's disequilibrium 
and any event in his military service or any service-
connected disability, i.e., the veteran's service-connected 
tinnitus, left ear hearing loss, or prostatitis.  If the 
earlier examiner was not available, the veteran was to be 
afforded another examination, with the new examiner to 
provide the requested opinion.  On remand, the veteran was 
afforded another ear examination, which included another 
audiological evaluation.  

The veteran was scheduled for a requested hearing in August 
2007 before the undersigned Veterans Law Judge, but failed to 
appear for his hearing.  


FINDINGS OF FACT

1.  The veteran's current level of left ear hearing loss 
equates to a numeric designation of III (puretone average of 
71 and discrimination ability of 88 percent).

2.  The veteran does not have a disability manifested by loss 
of equilibrium that is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
left ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.1, 4.7, 4.85 
(Diagnostic Code 6100), 4.86 (2007).  

2.  The veteran does not have a disability manifested by loss 
of equilibrium that is the result of disease or injury 
incurred in or aggravated during active military service, or 
that is secondary to any of the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2002 and August 2006.  Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured in 
the process of the previous remands and RO subsequent 
actions.  Id.

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of issues on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA medical records, and 
secured examinations in furtherance of his claims.  In 
correspondence dated in April 2002, the veteran's then-
representative informed the RO in writing that the veteran 
had not been seen by any private medical care providers, and 
that all of his treatment had been at VA treatment facilities 
identified by the veteran.  Notwithstanding the foregoing, as 
required by the Board's remand orders, on remand the RO 
contacted the veteran and requested that he identify any 
health care providers who had treated him for either hearing 
loss or disequilibrium since April 2002.  The veteran did not 
respond to this request.  The RO obtained the veteran's post-
October 2001 VA treatment records.  VA has no duty to inform 
or assist that was unmet.

II.  Hearing loss rating claim

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

As noted, the veteran was afforded an audiological 
examination during the most recent remand from the Board.  
The September 2006 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
65
70
90
LEFT
35
45
70
75
95

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 in the left ear.  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§ 4.85(c).  

To rate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Table VI.  Once the auditory 
acuity levels are determined, Table VII is then entered with 
the resulting auditory acuity level Roman numeral scores, 
which reveals the disability rating to be awarded.  

Generally speaking, if impaired hearing is service connected 
in only one ear, the non-service-connected ear is assigned a 
designation of Roman numeral I for purposes of determining 
the percentage evaluation from Table VII.  However, effective 
from December 6, 2002, if an appellant has hearing impairment 
in one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability, and hearing 
impairment as a result of non-service-connected disability 
that meets the provisions of 38 C.F.R. § 3.385 in the other 
ear, VA will pay compensation as if both ears were service 
connected.  See Compensation for Certain Cases of Bilateral 
Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004) (codified at 
38 C.F.R. § 3.383(a)(3)).  See also 38 C.F.R. § 3.385 (2007) 
(indicating that, for VA purposes, impaired hearing is 
considered to be a disability only if the auditory threshold 
at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent).

As noted from the chart above, the veteran meets § 3.385 in 
the non-service-connected right ear.  However, the veteran's 
service-connected left ear is not independently ratable at a 
compensable level.  That is to say, assuming for a moment-
for analytical purposes-that the veteran had normal hearing 
(i.e., level I acuity) in the non-service-connected right 
ear, he would not be entitled to a 10 percent rating for the 
left ear based on his level III hearing in that ear, as set 
out in Table VII below.  

In other words, entering Table VI (abbreviated below from 
38 C.F.R. § 4.85) with the above results, shows that the 
veteran's service-connected left ear warrants a score of III:  

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Next, entering Table VII (abbreviated below from 38 C.F.R. § 
4.85) with the above results (service-connected left ear with 
a Roman numeral score of III, and nonservice-connected right 
ear with a Roman numeral of I for analytical purposes) shows 
that the level of the veteran's hearing loss evaluation is 0 
percent, or non-compensable, for the veteran's left ear:  

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear
 

Therefore, even with consideration of 38 C.F.R. § 3.383(a)(3) 
(2007), the veteran's left ear hearing loss does not warrant 
an independent compensable rating.  Consequently, the right 
ear is not treated as though it was service connected, which 
means that it is assigned a numeric designation of I for 
purposes of deciding the level of compensation for the 
service-connected left ear hear loss.  As already noted, with 
a designation of I for the right ear and III for the left 
ear, a noncompensable (zero percent) rating is assigned.

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  However, 
because the evidence does not show exceptional patterns of 
hearing loss, a higher evaluation is not warranted.  
38 C.F.R. § 4.86 (exceptional patterns are those where the 
puretone thresholds at each of the four evaluated frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold at 1000 Hertz is 30 decibels or 
less and the puretone threshold at 2000 Hertz is 70 decibels 
or more). 

Based on the foregoing analysis and the mechanical 
application of the rating schedule, the Board finds that 
award of a compensable rating for the Board's service-
connected left ear hearing disability is not warranted.  

III.  Loss of equilibrium

The veteran contends that he suffers loss of equilibrium that 
was incurred while on active duty in the Army while assigned 
to artillery units, and that the loss of equilibrium is 
directly related to his service-connected hearing loss.  The 
veteran's SMRs show no complaint or treatment related to an 
equilibrium dysfunction. At the time of his separation from 
service, the veteran reported no dizziness or fainting 
spells, and the examiner reported no neurologic 
abnormalities, which specifically included an assessment of 
the veteran's equilibrium.  

A January 1998 MRI found no abnormalities in the brain or 
temporal bones.  The report of an April 2002 VA ear disease 
examination recorded that the veteran reported brief episodes 
of vertigo and disequilibrium-type symptoms for the past ten 
years.  The examiner opined that the veteran's disequilibrium 
is likely to be benign paroxysmal positional vertigo, but 
could not provide an opinion as to whether this was related 
to military service.  In a June 2002 addendum to his April 
2002 report, the examiner added that, since the episodes of 
disequilibrium had begun years after the veteran's time in 
the military, there could be no definitive relationship 
between the disequilibrium and the veteran's military 
service.  

The report of a November 2005 ENT consultation noted that the 
veteran complained of lightheadedness/disequilibrium when 
sitting, but no true vertigo.  The veteran's primary care 
provider ordered a dizziness/loss of balance consultation, 
including specifically an electronystagmogram (ENG).  The 
examination request noted that the veteran described his 
symptoms as imbalance in the dark, but did not include room 
or head spinning, or staggering/inability to walk.  The 
report of the January 2006 ENG noted that the ENG was normal, 
with normal oculo-motor and vestibular system function.  

Since the previous VA examiner was no longer employed at the 
VA facility at which the previous examination had been 
conducted, the veteran was examined again in September 2006 
in compliance with the Board's May 2006 remand orders.  The 
examiner reviewed the veteran's SMRs and VA medical records, 
including the records discussed above, and noted the 
veteran's history as provided by him.  The veteran complained 
of periods of light-headedness that had begun about 10 years 
prior to this examination, which was about 25 years after he 
left military service.  These periods initially occurred 
about one to two times per month at random times, but lately 
had increased to two times per week, and were sometimes 
accompanied by headaches.  The examination report provided a 
medical opinion in response to the Board's remand orders.  
Citing the review of the medical records, the veteran's 
history, and the normal MRI and ENG, the examiner's opinion 
was that the veteran's disequilibrium was not caused by or a 
result of either his military service or any of his service-
connected disabilities of left ear hearing loss, tinnitus, or 
prostatitis.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including organic diseases of the nervous system if related 
to equilibrium problems, may be presumptively service 
connected if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2005).  
Further, disability that is proximately due to or the result 
of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  

Here, there is medical evidence of a current disability, 
described by the veteran as periods of light-headedness, and 
described by the September VA examiner as disequilibrium.  
However, there is no medical evidence of in-service 
incurrence or aggravation of a related injury or disease, and 
no complaint of disequilibrium.  There is also no medical 
evidence of a nexus between the current disability and any 
in-service disease, injury, or complaint, and no medical 
evidence of a nexus between the current disability and any of 
the veteran's currently service-connected disabilities.  To 
the contrary, as noted, the most recent examination report 
specifically opined that the veteran's disequilibrium is not 
caused by or a result of his military service, or his 
service-connected disabilities of hearing loss, tinnitus, or 
prostatitis.  Implicit in the comment that the disequilibrium 
is not caused by or a result of service-connected disability 
is that there is no connection even by aggravation of the one 
by the other.

The Board acknowledges the veteran's contention that he has a 
current loss-of-equilibrium disability related to his 
service-connected hearing loss.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of this disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, the veteran's own assertions as to the etiology 
of his disequilibrium have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current disability manifested by disequilibrium is 
not traceable to disease or injury incurred in or aggravated 
during active military service; nor is it traceable to any of 
his currently service-connected disabilities. 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.

Entitlement to service connection for a disability manifested 
by loss of equilibrium is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


